Name: Commission Regulation (EEC) No 2363/87 of 3 August 1987 amending and supplementing Regulations (EEC) No 2295/82 and (EEC) No 3652/85 regarding the Turkish Textile Exporters Associations
 Type: Regulation
 Subject Matter: leather and textile industries;  Europe
 Date Published: nan

 5 . 8 . 87 Official Journal of the European Communities No L 215/15 COMMISSION REGULATION (EEC) No 2363/87 of 3 August 1987 amending and supplementing Regulations (EEC) No 2295/82 and (EEC) No 3652/85 regarding the Turkish Textile Exporters Associations endorsed only on presentation of an exportation informa ­ tion document' issued by the Istanbul, Izmir and Ã uku ­ rova and Antalya Textile Exporters Associations ; Whereas it is necessary to add to the list of exporters, associations mentioned in these Regulations, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, After consultation within the Advisory Committee set up by Article 5 of that Regulation, Whereas, Commission Regulation (EEC) No 2819/79 (2), as last amended by Regulation (EEC) No 3980/86 (3), makes imports of certain textile products originating in certain non-member countries subject to Community surveillance ; Whereas a system of administrative cooperation has been established between the European Economic Community and Turkey with regard to trade in certain textile products ; whereas in consequence Commission Regula ­ tion (EEC) No 2295/82 (4) and Regulation (EEC) No 3652/85 Is), extended by Regulation (EEC) No 3981 /86 (6), stipulate that the importation document referred to in Article 2 of Regulation (EEC) No 2819/79 be issued or HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulations (EEC) No 2295/82 and (EEC) No 3652/85 is replaced by the following text : These documents shall be issued by the Istanbul, Izmir, Ã ukurova, Antalya and Bursa Textile Exporters Associations.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1987. For the Commission Manuel MARÃ N Vice-President (&gt;) OJ No L 35, 9 . 2. 1982, p. 1 . 0 OJ No L 320, 15 . 12. 1979 , p. 9 . (3) OJ No L 370, 30 . 12. 1986, p . 21 . (4) OJ No L 245, 20 . 8 . 1982, p. 25. i5) OJ No L 348 , 24. 12. 1985, p . 19 . (6) OJ No L 370, 30 . 12. 1986, p . 25 .